DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Communication
The examiner acknowledges receipt of IDS and amendment filed 08/17/2022.
Claims 1, 3, 8, 10-11 and 14 are amended.
Claims 2, 4, 9 and 16 are cancelled. 
Claims 1, 3, 5-8, 10-15 and 17 are pending.

Priority
This application is a CONTINUATION of 17/558,763 filed 12/22/2021 now pending and 17/558,763 is filed as a DIVISIONAL of 16/524,591 filed 07/29/2019, now US 11241388 B2, which is filed as a DIVISIONAL of 15/215,979 filed 07/21/2016, now US 10363222 B2, which is a CONTINUATION of 14/642,243 filed 03/09/2015 now US 9421170 B2, which is a CONTINUATION of 13/857,813 filed 04/05/2013 now US 9005637 B2, which is a CONTINUATION of 12/645,124 filed 12/22/2009 now US 8586061 B2, which is a CONTINUATION of PCT/US2008/067736 	filed 06/20/2008, and which claims benefit of 60/946,357 filed 06/26/2007.
However, filing of 16/524,591 as a Divisional is Voluntary as the claims of 16/524,591 are not derived from restricted claims from 15/215,979.   Therefore, the 35 U.S.C. 121 prohibition did not apply to the set of claims of 16/524,591 and the patent that issued from 15/215,979.   The same would be true of 17/558,763.
Applicant’s statement with regards to the Priority Claim: Applicant sates that applicant does not rely on the 35 USC 121 prohibition for the currently examined set of claims and claims of the patent issued from US Application Nos. 15/215,979 and 17/558,763. 

Information Disclosure Statement
The information disclosure statement filed 08/17/2022 has been considered by the examiner.   
Response to Arguments
Specification
Objection
With respect to the objection of the specification, the examiner upon further review of the instant specification agrees with applicant that the link on page 31, lines 8-9 of paragraph [0079] is not browser executable.   Therefore, the objection is withdrawn. 

Double Patenting
Applicant asks the terminal disclaimer requirement to be held in abeyance.   The rejection is not held in abeyance because the claims have been issued.   The rejection is not also held in abeyance for co-pending claims of 17/558,763 because there is outstanding prior art rejection.

Claim Rejections - 35 USC § 102

With respect to the objection of the specification, the examiner upon further review of the instant specification agrees with applicant that the link on page 31, lines 8-9 of paragraph [0079] is not browser executable.   Therefore, the objection is withdrawn. 
The examiner agrees with applicant that the amendment to claim 1 and the cancelation of claims 2 and 4 overcomes the rejection of claim(s) 1-6 is/are under pre-AIA  35 U.S.C. 102(b) over Benkerrour et al. (US 20040115265 Al).   Benkerrour does not teach any of the therapeutic agent classes recited in claim 1.
With respect to Theuer: Applicant argues that Theuer does not teach the therapeutic agent layer that comprises any of the active agents now recited in claims 1 and 16.   Fais or Sliwkowski are relied upon for teaching that lansoparazole has anti-tumor properties and do not cure the deficiencies of Theuer.   The examiner agrees that Fais and Sliwkowski were cited in the offices action of 05/17/2022 as evidentiary references teaching lansoprazole has anti-tumor activity and chemotherapeutic agent is an anti-tumor agent.   Because anti-tumor agent is anti-proliferative and chemotherapeutic, which is one of the classes of drugs in amended claims 1 and 14.   The rejection is maintained below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3. 5-6, 8 and 14-15 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Theuer (US 20040185119 Al) as evidenced by paragraph [0062] of Fais et al., US 20080160106 Al (lansoprazole has anti-tumor activity) and by paragraph [0136] of Sliwkowski et al. in US 20060204505 Al (chemotherapeutic agent is an anti-tumor agent). 
Theuer: Theuer discloses oral dosage formulations (abstract, paragraphs [0002]-[0008]) in the form of tablets, enterically coated pellets, film-coated enterically coated pellets, and capsules (paragraph [0038]); in one embodiment, the tablet has a core that is covered with a separating layer that is then covered with an enteric coating and the core comprises enteric coated pellets comprising lansoprazole (paragraph [0042], a proton pump inhibitor and which meets the limitation anti-proliferative agent of claims 1 and 14 since lansoprazole has anti-tumor activity (see paragraph [0062] of Fais et al., US 20080160106 Al) and chemotherapeutic agent is an anti-tumor agent (see paragraph [0136] of Sliwkowski et al. in US 20060204505 Al).   Effective amount of the proton pump inhibitor is administered to a subject needing reduction of gastric acid (see abstract; paragraphs [0004]-[0007]) and the effective amount meets the limitation for effective amounts in claims 3 and 15. The enteric coating in the enteric pellet comprising the lansoprazole is the separating layer and when the enteric coated pellet is mixed with microcrystalline cellulose, crosslinked polyvinylpyrrolidone, 1% cyanocobalamin material, 99% sodium ascorbate (paragraph [0064]) and one or more vitamins such as vitamin B12 (paragraphs [0004]-[0007], [0015]-[0021], [[0027], [0028], [0030], [0031] and [0033]-[0038]); and in this case the separating layer or the coating separates the vitamins from the proton pump inhibitor, lansoprazole --- the vitamins meet the limitation for nutritional supplement of claim 1 and the vitamins such as B12 and vitamin C meet the requirement for vitamin of claim 6.   The enteric coating meets the limitation of the middle barrier layer of claim 1 and the enteric coating of claim 5.   When the capsule of Theuer comprises microcencapsulation (paragraph [0023]), the requirement of claim 8 is met. Theuer administers the composition to treat gastric acid.   Thus, the multilayered tablet of Theuer having the therapeutic agent in the core and the vitamin B12 or Vitamin C nutritional supplement in the outer layer anticipates the multilayered dosage form of the claims that is formulated as a single dose.
Therefore, Theuer, anticipates claims 1, 3. 5-6, 8 and 14-15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-8, 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,241,388 B2 in view of Quay et al. (US 2004/0157777 A1) for teaching that microcapsules are used as controlled release dosage forms.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least issued claim 1 is a dosage form comprising an inner therapeutic agent, a middle barrier layer and nutritional layer that names nutritional supplements; specific therapeutic agents are also named in at least issued claim 1.   Issued claims 1-4, 8-10 therefore teaches all the elements of examined claims 1, 3 and 5-6.   Method claims 11-19 use the composition of examined claims 1, 3 and 5-6.   For examined claim 7, controlled release composition broadly reads on sustained release composition and sustained release composition comprises sustained release matrix.   Microcapsules have been known to the used for controlled release compositions (see at least paragraph [0296] of Quay in US 2004/0157777 A1).   Therefore, issued dosage form of claims 1-10 and the composition used in the issued method claims 11-19 render examined claims 1, 3, 5-8, 10-15 and 17 prima facie obvious.    

Claims 1, 3, 5-8, 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,363,222 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because at least issued claims 1-11 and 20-22 teach multilayered dosage form comprising therapeutic agent such as anticonvulsants, antiemetics, hormonal contraceptives, fertility agents and anxiolytics at the core, nutritional agents such as niacin, vitamin and biotin at the outer layer and a barrier layer that is comprised of enteric coating.   This composition anticipates the examined composition.   The issued method claims 12-19 use the examined composition.    

Claims 1, 3, 5-8, 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,421,170 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the issued composition anticipates the examined composition in that antidiabetic, oral contraceptive anticipate the therapeutic agents of examined claims; and chromium, cobalamin, tocopherol and biotin anticipate the nutritional supplement of the examined claims.

Claims 1, 3, 5-8, 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,005,637 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1-13 teach multilayered dosage form that comprises therapeutic agents such as anxiolytics, anticonvulsants, immune-suppressants, hormonal contraception, fertility agents at the core, nutritional layer of chromium and a barrier layer separating the nutritional layer from the therapeutic agent core with the barrier layer comprised of enteric coating.   This composition anticipates the examined composition.

Claims 1, 3, 5-8, 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,586,061 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the issued composition anticipates the examined composition as Insulin anticipates the therapeutic agent of examined claim 1 and chromium anticipates the nutritional supplement of examined claim 1.   The barrier layer is comprised of controlled release, delayed release or enteric coating.

Claim 1, 3, 5-8, 10-15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-34 of co-pending Application No. 17/558,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending dosage form of co-pending application 17/558,763 teaches all the elements of examined claims 1-17 as they are both directed to dosage forms comprising ab inner therapeutic agent, a middle layer separating outer nutritional aye from the inner therapeutic layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

PRIOR ART Cited:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006/089493 A1 (using Eng. Trans from PE2E) discloses multilayer tablet comprising separating layers, two drug containing layers, outer layers, barrier layers, therapeutic agents (see the whole translation, claims 1-86)

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613